Hadley, J.
This is a drainage proceeding under §6151 Burns 1908, Acts 1907 p. 508, §17.
The facts and questions in this case are identical with those involved and decided in Ginn v. Hinton (1910), ante, 296, and upon the authority of that case this case is reversed, with instructions to vacate the judgment of dismissal of appellant’s appeal from the Delaware Circuit Court, to overrule appellees’ motion to strike out appellant’s remonstrance, and for further proceedings in harmony with the opinion in Ginn v. Hinton, supra.